Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

 Claim Interpretation
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B (MPEP 2111.04). 

Claims 5-16 recite method claims, where claim 5 recites conditional limitations “in response to determining no event has occurred” and claim 14 recites “in response to determining the event occurred”. These are mutually exclusive conditions and the BRI of the method claims require one method step to occur. Claims 14 and 15 are not part of BRI when the condition “no event has occurred” is performed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US Patent Application Publication 2015/0149757), further in view of Anson et al (US Patent Application Publication 2014/0208090).

For claim 1, Brown et al teach the following limitations: A secure boot process system, comprising: one or more non-transitory machine-readable media for storing computer-readable program code; and at least one processor in communication with the one or more non-transitory machine-readable media ([0066]-[0067] mentions about executable instructions implemented with systems and computer program products), the at least one processor being operative with the computer- readable program code to perform steps ([0066] – executable instructions require a processor to execute) including  (ii) in response to determining no event has occurred (Fig 2 and Fig 4; step 215 in Fig 2 checks whether any validity events occur), successively loading the boot software components according to the boot sequence in an uninterrupted boot process (Fig 2 and Fig 4 mention that boot components are loaded and executed when found valid in an uninterrupted process), and (ii) in response to determining end of the boot sequence is reached (445 is the end , loading the operating system (450 in Fig 4). 

Brown et al does not explicitly mention the following limitations: 
configuring, via a secure boot management module implemented in an operating system, boot software components in a boot sequence 

Anson et al mention the following limitations:
configuring, via a secure boot management module implemented in an operating system, boot software components in a boot sequence  ([0007]; [0020]; [0027]-[0028] mention that a securely managed OS utility configures the BIOS; [0021] mentions that BIOS broadly refers to any system that provides initialization functionality during boot)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Brown and Anson to configure the validity credentials via OS configuration module. Brown teaches the validity components in [0047]-[0049] as secure keys, hash, signature and RSA algorithms. These well known operations are used to create the validity certificate by OS application during OS execution time because of the performance issues. Anson mentions that this also reduces the problems associated with invoking BIOS setup utility ([0005]). 

For claim 2, Brown teaches that the boot components are bootloader ([0005]). 

For claim 3, Anson teaches the user authentication for the boot components via the secure boot management in OS ([0027]). 

For claim 4, Brown, Fig 5 and [0052] mention that administrator has been notified and administrator obtain a replacement. An administrator typically has the administrative password.    

For claim 5, Brown et al teach the following limitations: A secure boot process, comprising:  (ii) in response to determining no event has occurred (Fig 2 and Fig 4; step 215 in Fig 2 checks whether any validity events occur), successively loading the boot software components according to the boot sequence in an uninterrupted boot process (Fig 2 and Fig 4 mention that boot components are loaded and executed when found valid in an uninterrupted process), and (ii) in response to determining end of the boot sequence is reached (445 is the end of boot sequence when OS validity is determined), loading the operating system (450 in Fig 4). 

Brown et al does not explicitly mention the following limitations: 
configuring, via a secure boot management module implemented in an operating system, boot software components in a boot sequence 

Anson et al mention the following limitations:
configuring, via a secure boot management module implemented in an operating system, boot software components in a boot sequence  ([0007]; [0020]; [0027]-[0028] mention that a securely managed OS utility configures the BIOS; [0021] mentions that BIOS broadly refers to any system that provides initialization functionality during boot)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Brown and Anson to configure the validity credentials via OS configuration module. Brown teaches the validity components in [0047]-[0049] as secure keys, hash, signature and RSA algorithms. These well known operations are used to create the validity certificate by OS application during OS execution time because of the performance issues. Anson mentions that this also reduces the problems associated with invoking BIOS setup utility ([0005]). 

For claim 6, Anson teaches the user authentication for the boot components via the secure boot management in OS ([0027]). 

For claim 7, Anson teaches password ([0027]). 

For claim 8, Anson teaches enabling the user authentication ([0027]-[0029]). 



For claim 10, Anson mentions that BIOS utility 107 may pass BIOS credential to BIOS 108, which includes arguments of operating system. [0031] mentions that either BIOS or OS can validate. This is changing options of boot.  

For claim 11, the boot sequences are defined by the machine because credentials are executed before the module (Brown, Fig 4). 

For claim 12, Brown, Fig 4 shows the power up signal detection and loading the first boot component. 

For claim 13, Fig 4, Brown mention invalidity as the event, which includes action by host such as matching mentioned in [0048]. 

For claim 14, Brown, Fig 5 and [0052] mention that administrator has been notified and administrator obtain a replacement. An administrator typically has the administrative password (i.e., user authentication).    

For claim 15, Brown mentions about restarting the boot ([0052]), but does not explicitly mention about responsive to failure of user authentication. It is known that the 

For claim 16, Brown teaches that the boot components are bootloader ([0005]). 

For claim 18, Brown et al does not explicitly mention the following limitations: configuring, via a secure boot management module implemented in an operating system, boot software components in a boot sequence. Anson et al mention the following limitations: configuring, via a secure boot management module implemented in an operating system, boot software components in a boot sequence  ([0007]; [0020]; [0027]-[0028] mention that a securely managed OS utility configures the BIOS; [0021] mentions that BIOS broadly refers to any system that provides initialization functionality during boot)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Brown and Anson to configure the validity credentials via OS configuration module. Brown teaches the validity components in [0047]-[0049] as secure keys, hash, signature and RSA algorithms. These well known operations are used to create the validity certificate by OS application during OS execution time because of the performance issues. Anson mentions that this also reduces the problems associated with invoking BIOS setup utility ([0005]). 

For claim 19, Anson teaches the user authentication for the boot components via the secure boot management in OS ([0027]). 

For claim 20, the boot sequences are defined by the machine because credentials are executed before the module (Brown, Fig 4). 

4.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US Patent Application Publication 2015/0149757)

For claim 17, Brown teaches the following limitations: one or more non-transitory machine-readable media embodying a program of instructions executable by machine to perform steps ([0066]-[0067] mentions about executable instructions implemented with systems and computer program products) comprising: (i) in response to determining an event has occurred (A in Fig 4 represents an invalid operation and Fig 5 mentions the action corresponds to an event), performing user action (470 is the administrator notification; [0052] mention that administrator performs the retrieval of another boot component) and performing rebooting ([0052] mention about rebooting); (ii) in response to determining no event has occurred (Fig 2 and Fig 4; step 215 in Fig 2 checks whether any validity events occur), successively loading boot software components according to a boot sequence (Fig 2 and Fig 4 mention that boot components are loaded and executed when found valid in an uninterrupted process); and (ii) in response to determining end of the boot sequence is reached (445 is the end , loading the operating system  (450 in Fig 4).  Brown et al do not explicitly mention that the user action includes user authentication. However, it is well known that administrator often has administrative user name and password. It would have been obvious for one ordinary skill in the art before the effective filing date to use user authentication, since this provides security in the system. 

Conclusion
PTO-892 cites Takayama and Yeh, which disclose sequential verification of boot modules (lines 45-60 of col 6 of Takayama and Fig 3 of Yeh). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186